Title: To James Madison from American Prisoners of War at Nassau, [ca. August– October 1812]
From: American Prisoners of War at Nassau
To: Madison, James


        
          [ca. August–October 1812]
        
        The Petition of the undersigned Citizens of the United States of America, in Confinement as Prisoners of War at Nassau in the Island of New Providence, one of the Bahama Islands—Humbly sheweth
        
        That your Petitioners comprised the Crew of a certain Private Vessel of War lately fitted out in the Port of Charleston under and by Virtue of a Commission from Your Excellency, and which Vessel sailed from the said Port on a Cruize on or about the tenth day of July last past. That the said Private Vessel of War was called and known by the name of the Non-Pareil, was of the burthen of nineteen 47/95 Tons or thereabouts, was owned by Messieurs Foster Burnet, Henry Stocker and Jeremiah Murden, all of the City of Charleston aforesaid; That the said Private Vessel of War mounted One Six pound Carriage Gun and was furnished with appropriate Arms and Ammunition; And Your Petitioners further Shew unto Your Excellency, that on or about the twenty ninth day of July last past the said Private Vessel of War was captured near the Island of Eleuthera (one of the said Bahama Islands) by His Brittanic Majestys Brig Decouverte, Lieutenant Williams Commander, mounting twelve Guns and manned with seventy Men. That the said Private Vessel of War, on being captured as aforesaid, was carried into the Port of New Providence, where your Petitioners were immediately as Prisoners of War confined in a common Prison, That Your Petitioners have made use of every endeavour and all interest in their Powers to obtain from the Executive of these Islands a release from Confinement through the medium of an Exchange for British Subjects (who, as Your Petitioners understand are in like manner with themselves detained in the United States as Prisoners of War) or to obtain their Paroles, but they have not met with the desired Success in Consequence, as Your Petitioners understand of the Declaration of War against Great Britain on the part of the United States not being known through the Official Advices of the British Government, which want of official knowledge precludes that liberty of Action which otherwise might prevail with the Executive here; That your Petitioners have no other than the gloomy prospect of lengthy and tedious confinement before them, unless Your Excellency will be pleased to extend such assistance to them, by procuring an Exchange of Prisoners between the two Governments as will operate to their early liberation.
        Wherefore Your Petitioners most humbly prays Your Excellency will be pleased to take their Cases into early consideration and do what you in your Wisdom may deem necessary to obtain Your Petitioners release from imprisonment. And Your Petitioners will ever pray &c.
      